Citation Nr: 0909470	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-29 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether there was clear and unmistakable error in a June 
1970 rating decision which granted the veteran only a 10 
percent evaluation for a tender scar of the left foot.

2.  Entitlement to an earlier effective date prior to October 
1, 1994 for a tender scar with amputation of the fourth toe 
left foot with reflex sympathetic dystrophy.

3.  Entitlement to rating in excess of 30 percent for a 
tender scar with amputation of the fourth toe left foot with 
reflex sympathetic dystrophy.

4.  Whether there was clear and unmistakable error in a June 
1970 rating decision which denied entitlement to service 
connection for a right ankle disability.

5.  Entitlement to service connection for a lumbar 
disability, secondary to a left foot disability.

6.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision, a March 
1995 hearing officer decision, a May 1995 rating decision, a 
January 2007 rating decision, and a May 2007 rating decision 
from the Togus, Maine Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran testified at a RO hearing in October 2007, and 
via videoconference at a Board hearing in June 2008.  Copies 
of both transcripts are of record.

This matter has a complicated and extensive procedural 
history.  During service, the veteran suffered a through-and-
through, self-inflicted gunshot wound to his left foot.  The 
veteran was granted service connection for a tender scar of 
the left foot in June 1970, and assigned a 10 percent 
evaluation.  

The veteran applied for an increased evaluation in November 
1978, which was denied in an April 1979 rating decision.  He 
appealed that denial, and the appeal was exhausted.  See 
August 1980 Board decision.  

In August 1982, the veteran was provided with a routine VA 
examination to follow-up on his service-connected disability.  
Later that month, the rating was confirmed and continued.  
The veteran appealed the decision, filing a Form 9 in October 
1982.  In September 1983, the Board issued a decision 
affirming the RO's August 1982 decision.  

In January 1993, the veteran reapplied for an increased 
rating of the left foot following surgery at a VA Medical 
Center (VAMC) that occurred that same month.  In August 1994, 
the veteran's left foot evaluation was increased to a 20 
percent rating.  The veteran was granted a VA examination in 
September 1994, where the examiner noted his left foot 
disability to be worsening.  The RO thereafter granted a 30 
percent evaluation, effective from October 1, 1994.  

In a notice of disagreement, the veteran's representative 
requested an earlier effective date to January 3, 1993, the 
date of his first surgery.  See April 2005 Notice of 
Disagreement.  The claim for an earlier effective date was 
denied in a May 1995 rating decision.  In May 1995, the 
veteran filed a notice of disagreement.  The RO failed to 
issue a statement of the case.  

In January 2005, the veteran filed a claim alleging clear and 
unmistakable error in the June 1970 rating decision, and 
requesting that his 30 percent evaluation be assigned from 
the date of separation from the service.  The claim was 
denied in a May 2005 rating decision, and the veteran filed a 
Notice of Disagreement in June 2005.  The RO informed the 
veteran that it was not accepting his Notice of Disagreement 
as it pertained to the 10 percent evaluation assigned to his 
left foot condition, which had previously been confirmed on 
appeal by the Board.  See August 2005 letter from the RO.  
Thereafter, the veteran filed a motion for reconsideration of 
an August 1980 and September 1983 Board decisions.  The 
motion was denied by the Board in May 2006.  

In his October 2005 motion for reconsideration, the veteran 
again filed a claim for an earlier effective date for his 
left foot disability, alleging clear and unmistakable error 
in the June 1970 rating decision.  The claim was denied in a 
January 2007 rating decision, and a notice of disagreement 
was filed the same month.  A statement of the case was issued 
in August 2007, and an appeal was perfected in September 
2007.

The veteran originally claimed entitlement to service 
connection for a right ankle disability in July 1969.  This 
claim was denied in June 1970, due to a lack of a current 
disability.  The veteran filed a duplicate claim of 
entitlement to service connection in July 1970.  No evidence 
was submitted.  In December 2005, the veteran claimed clear 
and unmistakable error regarding the RO's decision in 1970 
not to grant entitlement to service connection for his right 
ankle.  The RO additionally interpreted this as a claim to 
reopen the issue of entitlement to service connection for a 
right ankle disability, which was granted in February 2007.  
The right ankle disability was assigned a 20 percent 
evaluation, effective October 18, 2005.  The veteran did not 
appeal the 20 percent evaluation.

In May 2007, the veteran submitted a claim alleging clear and 
unmistakable error in the June 1970 rating decision, and 
requesting that he be granted entitlement to service 
connection for his right ankle disability from June 1970.  
See May 2007 Notice of Disagreement.  The veteran's claim of 
clear and unmistakable error for the right ankle was denied 
in a May 2007 rating decision.  The veteran filed a Notice of 
Disagreement in May 2007.  He perfected his appeal in 
September 2007.

The veteran filed a claim of entitlement to service 
connection for a lower back disability, secondary to his left 
foot disability in August 1993.  The claim was denied in a 
May 1994 rating decision.  A Notice of Disagreement was filed 
in April 1995, and an appeal was perfected in May 1995, but 
the issue was never forwarded to the Board.  In January 2006, 
the veteran filed "a claim to reopen" his claim for service 
connection for a back disability, secondary to his left foot 
disability.  The claim should not have been considered as a 
claim to reopen as his appeal from May 1995 is still 
outstanding.  

The veteran perfected an appeal for a rating in excess of 70 
percent for PTSD in May 1995.  This claim has since been 
withdrawn.  See October 2007 RO hearing.  The veteran also 
perfected an appeal for an increased rating for a left foot 
disability, and requested that his disability be rated under 
a more applicable Diagnostic Code.  See April 1995 Notice of 
Disagreement; May 1995 Form 9.  His claim for an increased 
rating was withdrawn in September 2006.  See letter from 
veteran, dated in May 2006.

The record raises a claim of entitlement to service 
connection for residuals of a through-and-through gunshot 
wound to the left foot.  See August 1968 diagnosis.  This 
issue, however, is not currently developed or certified for 
appellate review.  Hence, it is referred to the RO for 
appropriate consideration.

The issue of entitlement to an earlier effective date prior 
to October 1, 1994 for a tender scar with amputation of the 
fourth toe left foot with reflex sympathetic dystrophy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a June 1970 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for a 
left foot disability, and assigned a 10 percent rating, 
effective June 3, 1969.  The veteran was notified of that 
decision and did not appeal.

2.  In a June 1970 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
right ankle disability.  The veteran was notified of that 
decision and did not appeal.

3.  The June 1970 rating decision was based on the evidence 
then of record and the extant law and it constituted a 
reasonable exercise of rating judgment.

4.  In a letter received by the RO in September 2006, prior 
to the promulgation of a decision in the appeal, the 
appellant withdrew his claim of entitlement to a rating in 
excess of 30 percent for a tender scar with amputation of the 
left fourth toe with reflex sympathetic dystrophy.

5.  The competent medical evidence of record demonstrates 
that the veteran is currently diagnosed a lumbar strain that 
worsened due to his left foot disability.

6.  At an October 2007 RO hearing, prior to the promulgation 
of a decision in the appeal, the appellant withdrew his 
appeal of entitlement to a rating in excess of 70 percent for 
PTSD.


CONCLUSIONS OF LAW

1.  The June 1970 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002).  

2.  The June 1970 rating decision that assigned the veteran a 
10 percent rating for a tender scar of the left foot was not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105 
(2008).

3.  The June 1970 rating decision that denied entitlement to 
service connection for a right ankle disability was not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105.

4.  A lumbar strain was aggravated by the veteran's left foot 
disability.   38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2008).

5.  The criteria for withdrawals of Substantive Appeals by 
the appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Regarding the veteran's claims for clear and mistakable error 
(CUE), the VCAA is not applicable to the issue of CUE.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) 
(holding VCAA does not apply to Board CUE motions).

As to the issue of entitlement to service connection for a 
low back disability, diagnosed as a lumbar strain, secondary 
to a left foot disability, the Board is granting service 
connection for a lumbar strain.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant.  38 C.F.R. § 20.204.  The appellant has 
withdrawn his claims of entitlement to increased ratings for 
PTSD, and his left foot disability.  As to PTSD, his oral 
statement in the October 2007 RO hearing was reduced to 
writing in the hearing transcript.  A letter received by the 
Togus RO in September 2006 withdrew the claim for entitlement 
to a rating in excess of 30 percent for a left foot 
disability.  In light of the foregoing, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these issues and the appeals to these 
issues are dismissed.


Clear and unmistakable error

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of the assignment of disability ratings, will be 
accepted as correct in the absence of clear and unmistakable 
error.  In order for a claim of CUE to be valid, there must 
have been an error in the prior adjudication of the claim; 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, 
the error must be "undebatable" and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made, and a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Russell, 3 Vet. 
App. at 313-14.  Simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of "error" meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts.  It is not mere 
misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  It is a very specific and rare kind of 
error of fact or law that compels the conclusion, as to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo, 6 Vet. 
App. at 43.

Where evidence establishes a clear and unmistakable error, 
the prior decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. §§ 
3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:

(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied;

(2) the error must be "undebatable" and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell, 3 Vet. App. at 313-14.

The prior decision awarding the effective date in question 
for the appellant's tender left foot scar was not clearly and 
unmistakably erroneous.  The veteran was originally diagnosed 
in his service medical records with "neuropathy probable of 
the lateral plantar nerve" following a gunshot wound.  See 
August 1968 examination record.  The veteran believes that 
this was ignored by VA at the time of the original rating in 
June 1970.  He has since been diagnosed with reflex 
sympathetic dystrophy.  Reflex sympathetic dystrophy is a 
neurological disorder resulting in severe pain.  See undated 
diagnosis by Dr. P.A.L., VA chief of podiatry.  This new 
diagnosis and the veteran's worsening condition was the basis 
for the increased rating assigned, which was granted in 
August 1994 and March 1995.  The veteran argues two points.  
First, that he should have been initially rated at a higher 
rating in June 1970 because he had been diagnosed with 
neuropathy in-service, and that the in-service diagnosis was 
ignored by VA.  Second, he argues that the physician's 
diagnosis of neuropathy was actually a misdiagnosis of his 
current reflex sympathetic dystrophy.

In 1970, a 10 percent rating was warranted for a superficial 
scar, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code  7804 (1970).  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (1970), covering 
other injuries of the foot, a 20 percent rating was assigned 
for a moderately severe injury, and a 30 percent rating for a 
severe injury.  

A clear and unmistakable error is not evident.  While the 
service medical records mention "neuropathy probable of the 
lateral plantar nerve," the November 1969 VA examination did 
not confirm these findings.  Based on this evidence, it was a 
reasonable exercise of rating judgment for VA to rate the 
veteran at a 10 percent evaluation solely under Diagnostic 
Code 7804.  Any error alleged by the veteran is not 
"undebatable" as the RO based its findings on the evidence 
of record, including the service medical records and the 
November 1969 VA examination.  While reasonable minds  may 
differ as to the rating warranted, the assigned 10 percent 
rating was not CUE.

The veteran's allegation that there was a prior misdiagnosis 
of his left foot disability also does not constitute CUE.  
Russell, 3 Vet. App. at 314 (new medical diagnosis that 
corrects earlier diagnosis ruled on by previous adjudicators 
is not CUE in the prior adjudication).  The Court cited to 
Henry v. Derwinski, 2 Vet. App. 88 (1992), for that 
proposition.  In Henry, the veteran had been awarded service 
connection for residuals of a gunshot wound and assigned a 
noncompensable rating based on a 1967 VA examination report 
wherein the physician described the wound as well-healed and 
nontender.  Id.  The veteran later filed a claim for 
increase, at which time, a physician found the veteran had a 
through-and-through wound with muscle damage.  Id.  The 
veteran was awarded a 30 percent evaluation, and he argued 
that the RO had committed CUE because the 1967 physician had 
failed to find a through-and-through wound (which would have 
provided for an evaluation in excess of 0 percent at that 
time).  Id.  The Henry Court concluded the following, in 
part:

In the appellant's case, the B[oard] 
found that the 1967 rating board did not 
make a mistake based on the evidence 
before it.  That evidence was a meager 
service medical record and a [1967] 
doctor's report of a scar on the back 
with normal motion of the back.  While 
the appellant is certainly correct that 
his wound did not change in character 
over the years, the error, if any, was 
made by the doctor in 1967 and was not an 
administrative error during the 
adjudication process which would require 
the prior decision to be reversed or 
amended under 38 C.F.R. § 3.105(a). . . .  
The adjudication in 1967 was correct 
given the state of the evidence at that 
time.  In 1988, new evidence came to 
light as a result of a more comprehensive 
examination.

Id. at 90.  

Therefore, the veteran does not meet the CUE standard for his 
claim of a left foot disability under either argument.

The veteran also does not meet the CUE standard for his claim 
of a right ankle disability.  The veteran clearly 
demonstrated a right foot injury and an inservice ankle 
sprain.  See April 1968 record (diagnosing right ankle sprain 
and injury to the right foot).  When afforded a VA 
examination in November 1969, however, he demonstrated a full 
range of right foot motion albeit with pain.  He had no 
swelling and no deformity.  An x-ray of the veteran's right 
foot showed no evidence of a recent fracture or dislocation.  
There was no residual evidence of old trauma and no arthritic 
changes were noted.  There is no indication that an x-ray was 
performed specifically of the right ankle.  See November 1969 
VA examination report.  A June 1970 rating decision denied 
entitlement to service connection for a right ankle 
disability, noting, "[t]here is no evidence in service of 
injury to the right foot.  Current x-rays show no disability 
of the right foot."

In December 2005, the veteran claimed clear and unmistakable 
error regarding the RO's decision in 1970 not to grant 
entitlement to service connection for his right ankle.  
Entitlement to service connection for a right ankle 
disability was granted in February 2007.  The right ankle 
disability was assigned a 20 percent evaluation, effective 
October 18, 2005.  The veteran argues that it was CUE to not 
have granted entitlement to service connection for a right 
ankle disability in June 1970 since he clearly showed an 
injury in service, and because the RO commented that 
"[t]here was no evidence in service of injury to the right 
foot."  He also argues it is CUE that the VA examiner failed 
to x-ray the veteran's right ankle, and only x-rayed his 
right foot.

While the veteran did show an injury in service, he did not 
meet the requirement of a current disability at the time of 
the June 1970 rating decision.  Therefore, reasonable minds 
could disagree that it was appropriate to deny his claim in 
June 1970.  Whether the RO realized the veteran was injured 
in service or not would not have manifestly changed the 
outcome at the time it was made since the veteran had no 
right ankle or foot disability at the time of his examination 
in November 1969.  claim.  Furthermore, it is not CUE that 
the VA examiner failed to x-ray the veteran's right ankle.  
As with a misdiagnosis as discussed above, failure by a VA 
examiner to fulfill any duty to assist to include performing 
right ankle x-ray studies is not CUE.  

Therefore, the veteran's claims for CUE are denied.

Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

A disability is also service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease.  38 C.F.R. § 3.310(b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran is claiming entitlement to service connection for 
a lumbar disability, secondary to his left foot disability.  
The veteran argues that an altered gait from complications 
with his left foot has resulted in, or alternatively, 
aggravated a lumbar spine disability.  The Board agrees.

The service medical records confirm that the veteran walked 
with an altered gait after his injury to his left foot in 
1968.  See August 1968 discharge note (patient was started on 
aid training to progress from partial to full weight bearing 
on the left foot).  The October 1969 VA examination revealed 
that the left foot was very sensitive to touch.  The veteran 
contacted VA in July 1970 to note that he was still limping, 
and that his back was hurting from the altered gait (although 
he did not file a claim at this time).  See July 1970 report 
of contact.  See also October 1978 letter from veteran 
(complaining of back pain).  At an August 1982 VA examination 
the veteran complained about his back and noted that he had 
two surgeries for his back because of his continued problems.  
See also August 1993 RO hearing (noting operations in October 
1975and March 1976, and five spinal injections).  In March 
1989, the veteran suffered a debilitating back injury while 
at work.  See July 1991 note by Dr. T.W.M.  

The veteran filed his claim in August 1993.  In March 1994, 
the veteran was provided with a VA examination in response to 
his claim.  X-rays of the low back revealed a solid fusion 
from L-4 to the sacrum.  The veteran was diagnosed with a 
chronic recurrent low back strain secondary to a gunshot 
wound of the left foot, with a superficial, tender, and 
painful scar.  He was also diagnosed with chronic lumbar disc 
disease.  The examiner commented that he believed that the 
service-connected left foot disability was not the cause of 
the lumbar disc herniation and did not create the need for a 
low back fusion.  He opined, "[e]ven if the service 
connection [sic] condition produced what the patient claims 
was an altered gait, it would not have been of sufficient 
magnitude to produce the condition that required low back 
surgery."  He further noted, "[i]n cases of sensitive 
lesions, such as his, it is common practice, to transfer the 
weight bearing function from the primarily involved area to 
nonsensitive areas, such as the heel by orthotic devices."  
While he stated that his disc disease was less likely to have 
been caused by the left foot disability, he did state that 
the veteran may have developed a chronic low back strain "as 
a result of [the left foot disability] as well as due to his 
more recent foot surgery."  The examining physician ordered 
a CT scan, and was to take the results into account in making 
a final diagnosis.  A copy of the report stamped two days 
later contains a handwritten note reading, "[t]he issue of 
the recent foot surgery and its impact on the weight-bearing 
function has not been addressed specifically, but is not 
likely to change the final conclusion."  See March 1993 
addendum.

A June 1993 letter from the Veteran's podiatrist stated that 
the appellant's "ongoing podiatric problem has also had 
deleterious affect [sic] on his ambulation/gate [sic], and 
therefore has caused spasm of the lower girdle, with cronic 
[sic] lower back pain."  See June 1993 letter from Dr. 
J.M.C.  In August 1994, the same doctor stated that his 
opinion has not changed.  He also noted that between March 
1979 and January 1994, the veteran had visited his office 88 
times.  The majority of the appointments were for surgical 
debridement of plantar lesions, to help lessen the pain that 
the veteran was having in his left foot.  

The veteran's claim was denied in May 1994, based upon the VA 
examiner's statement that the appellant's disc problems in 
the lower back were not related to his left foot.  The RO 
never addressed whether a chronic, recurrent low back strain, 
was secondary to the left foot disability.  The evidence 
shows that the veteran had been clearly diagnosed with a low 
back strain, and that disability had been linked to a 
service-connected disability.

While on appeal, the veteran has submitted further evidence 
in support of his claim.  The veteran submitted a picture of 
himself at his wedding, where he is clearly wearing an 
external orthopedic lift on his left shoe.  He stated that he 
wore this lift for six years, until his first back surgery 
when he was advised to remove it.  See May 2006 RO's request 
for chiropractor's opinion.  The record also contains both VA 
and private medical opinions addressing whether an external 
orthopedic lift could have contributed to his back problems.  
See May 2006 VA chiropractic consult (opining that wearing an 
external life appliance between one half and three-quarters 
inches would unequivocally be responsible for or contribute 
to the patient's low back complaints (emphasis added)); 
December 2006 nexus opinion (noting that a likely cause of 
the veteran's spinal instability is being fitted with only a 
single left orthotic shoe back in 1969, and stating, "[i]t 
is reasonable to expect that this inability to evenly weight 
bear may have caused or contributed to your present 
condition").  The RO again denied the claim in a January 
2007 rating decision.

It is clear from the record that the preponderance of the 
evidence is in favor of granting the veteran's claim.  
Therefore, the August 1993 claim for entitlement to service 
connection for a low back disability, secondary to a left 
foot disability, is granted. 

In reaching this decision the Board considered and applied 
the doctrine of reasonable doubt, as the preponderance of the 
evidence is in favor of the claim.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board notes that it is granting entitlement to service 
connection for a lumbar strain, secondary to the veteran's 
left foot disability.  It is not granting entitlement to 
service connection for lumbar degenerative disc disease.  The 
record also shows that the veteran has suffered a work-
related injury to his back, as previously discussed.  The RO 
should consider these issues when assigning an evaluation for 
the lumbar strain.


ORDER

A June 1970 rating decision which granted only a 10 percent 
evaluation for a tender scar of the left foot was not clearly 
and unmistakably erroneous.  The claim is denied.

Entitlement to rating in excess of 30 percent for a tender 
scar with amputation of the fourth toe left foot with reflex 
sympathetic dystrophy is dismissed.

A June 1970 rating decision which denied entitlement to 
service connection for a right ankle disability was not 
clearly and unmistakably erroneous.  The claim is denied.

Entitlement to service connection for a lumbar strain, 
secondary to the left foot disability is granted.

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD) is dismissed.


REMAND

A claim of entitlement to an earlier effective date for a 
tender scar with amputation of the fourth toe of the left 
foot with reflex sympathetic dystrophy was filed in April 
2005.  The claim was denied in a May 2005 rating decision.  
The veteran filed a notice of disagreement for this claim in 
June 2005.  

The RO has not issued a statement of the case as to the issue 
of entitlement to an effective date prior to October 1, 1994 
for a tender scar with amputation of the fourth toe of the 
left foot with reflex sympathetic dystrophy.  Because a 
timely notice of disagreement was filed, the RO must provide 
the veteran with a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  An unprocessed notice of 
disagreement should be remanded, not referred, to the RO for 
issuance of a statement of the case.  Id.

Accordingly, the case is REMANDED for the following action:

The RO must issue a statement of the case as 
to the issue of entitlement to an earlier 
effective date prior to October 1, 1994 for 
a tender scar with amputation of the fourth 
toe of the left foot with reflex sympathetic 
dystrophy.  The claim is not to be returned 
to the Board unless the veteran perfects it 
on appeal.

As noted the veteran is alleging entitlement to an earlier 
effective date prior to October 1, 1994.  If the veteran, 
however, is intending to allege disagreement with an 
effective date assigned pursuant to a final decision, the 
claimant has merely raised a "freestanding" effective date 
claim that cannot remove the finality of the prior decision.  
Hence, he s notified that to vitiate the finality of a prior, 
final RO decision, he must file an allegation of CUE with the 
RO.  To attempt to vitiate the finality of a prior, final 
Board decision, the veteran must file an allegation of CUE 
directly with the Board by motion.  For filing requirements 
and other information pertaining to CUE in a Board decision 
see 38 C.F.R. § 20.1400, 20.1403, 20.1404 (2008).  The 
veteran should also note that any claim of CUE must be pled 
with specificity.  Andre v. West, 14 Vet. App. 7, 10 (2000) 
(per curium).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


